DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s specification and claim amendments and arguments in the response filed 24 June 2022 are acknowledged. 
Claims 1, 2 & 5-20 are pending. 
Claims 3 & 4 are cancelled.
Claims 1, 11 & 15 are amended. 
Claims 12, 16, 17 & 20 are withdrawn. 
Claims 1, 2, 5-11, 13-15, 18 & 19 are under consideration.
Examination on the merits is extended to the extent of the following species:
At least one nonaqueous solvent- absent;
At least one surfactant- present and it is capryloyl/caproyl methyl glucamide; 
Emulsifier- absent;
At least one scrubbing agent- present and it is cornmeal;
At least one preservative- absent; 
At least one pH modifier- absent;
Auxillaries and/or additives- absent;
Additional thickener- absent.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 January 2022 and 18 February 2022 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Withdrawn Objections/Rejections
The objection to claim 11 is withdrawn due to amendments to the claim which remove redundant language.

New and Maintained Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-11, 13-15, 18 & 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  Claim 1 recites the composition foams “when aerated on dispensing” from a hand pump foamer (emphasis added). Claim 15 recites a hand pump foamer apparatus comprising (1) a foamable skin and hand cleansing composition and “(2) an aerator structure as an element of said hand pump foamer apparatus… when said composition is dispensed from the hand pump foamer apparatus”.  Claim 1 also recites the hand cleansing composition is “a liquid adapted to foam…” (emphasis added). The reply filed 24 June 2022 states support for the amendment is found at page 7 of the specification (reply, pg. 7). Applicant further argues the hand pumping apparatus with the composition is described in WO 2005/107699 and this apparatus has an air sparging element (reply, pg. 7). This has been fully considered but is not found persuasive. Nowhere in the as-filed specification is an aerator structure or air sparging element disclosed. With specific regard to the WO 2005/107699 reference, an examination of pg. 2 & 7 of the instant specification shows that this is a prior art document which describes an “alternative foaming formulation with particles” and a “hand pumping apparatus” (pg. 2 & 7).  While Applicant’s arguments imply that the WO 2005/107699 is representative of Applicant’s invention, this is incorrect. The disclosure of the WO 2005/107699 was not incorporated by reference, nor could it be since “(c) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference” (emphasis added; 37 CFR 1.57). Nowhere in the as-filed specification is it contemplated that the invention is “a liquid composition” that is aerated to form a foam. The claim amendments change the scope of the disclosure; thereby, constituting new matter. 
Applicant is invited to point to where support is found, by page and line number, for the concepts of: a) the cleansing composition being a liquid, b) an aerator structure and c) the liquid adapted foam when aerated. 
Claims 2, 5-11, 13, 14, 18 & 19 are rejected under 35 USC 112(a) because they ultimately depend from rejected claim 1 and do not resolve the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-11, 13, 14, 18 & 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Allef (US 2013/0338052; Applicant cited on IDS-11/14/2019; previously cited) and Glucotain Clear (published: June 2015; previously cited).
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. abrasive/scrubbing agent which is a genera to which the elected species of cornmeal belongs) and in an effort to expedite prosecution, this art has been applied.
**The species election of additives being absent remains withdrawn.
Claim Interpretation: Claim 1 is interpreted as being a liquid hand cleansing composition capable of foaming. The “wherein clause” in the last three lines of the claims is interpreted as a statement of intended use which does not further limit the structure/form of the hand cleansing composition beyond that of a liquid, particularly since the preamble of the claim is drawn to a composition, the body of the claim is drawn to reagents present in the composition, and no limitations pertaining to the structure of the hand pump foamer apparatus is present in the body of the claim. 
The non-aqueous solvent is interpreted as being absent due to Applicant’s election and recitation of the ranges of “0 to 5%” and “less than 3%” by claims 1 & 9.  The emulsifier is interpreted as being absent due to Applicant’s election and the recitation of the range 0 to 3% by claim 1. The preservative is interpreted as being absent due to Applicant’s election and the recitation of the range 0 to 2% by claim 1. The pH modifier is interpreted as being absent due to Applicant’s election and the recitation of the range 0 to 2% by claim 1. The additional thickener is interpreted as being absent due to Applicant’s election and the recitation of the range “comprising less than 0.5 wt% by claim 14.
With regard to claims 1, 6-11, 13, 14, 18 and 19 and the elected species, Allef in claim 3 recites a composition comprising 1 to 30% superabsorbent particles (i.e. abrasives), greater than 1-30 % water, preferably 30 to 90% by weight ([0035] & claim 3).  Allef teaches inclusion of auxillaries and additives as optional reagents, in an amount from 0.5 to 5% by weight when present (i.e. 0-5 wt.%; [0064]-[0071]). Allef in claim 3 recites the composition comprises 2 to 40% by weight of a surfactant and teaches it is particularly preferred that the surfactant be castor oil sulphonates (claim 3; [0048], [0049] & [0053]). Allef in Examples A-ZD exemplifies inclusion of sulphated castor oil in an amount of 1.8% and 2.7%; thereby, the ordinary skilled artisan would envisage inclusion of 1.8-40 % as suitable amounts (pg. 6-8). Allef in claim 3 recites the composition comprises optionally at least one of a viscosity modifying agent in an amount of 0.1 to 1.5% by weight which is taught to particularly be xanthan and in Examples A-ZD exemplifies xanthan in an amount of 0.4 and 0.45 % (claim 3; [0059]; pg. 6-8). Since Allef does not teach the xanthan gum to have special characteristics or be any specific grade, the xanthan gum is reasonably conventional xanthan gum. Allef teaches inclusion of one or more abrasives (i.e. scrubbing agent) different from the superabsorbent particles in an amount that can then be 0.05 to 15% by weight and this additional scrubbing agent may particularly be walnut shell flour [0057]. Allef in Examples ZC and ZD teaches inclusion of 5.0% JUGLANS REGIA powder (i.e. walnut shell flower; pg. 8).  Allef teaches the viscosity of the compositions are such that they may be easily dispensed from wall mounted dispensers and teaches the viscosity range to be greater than 2000 mPas, at 20° C [0020]. Allef teaches the skin and hand cleansers “preferably being obtained as creamy compositions or as flowable viscous pastes (emphasis added; liquids; [0073]). Allef teaches the skin and hand cleansers according to the invention foam to a considerably greater extent than heavy-duty hand cleansers of the prior art [0074]. Thereby, Allef teaches their skin and hand cleanser is a foamable liquid and is foamed upon being dispensed from the wall apparatus ([0020] & [0074]). Allef teaches inclusion of nonionic surfactants and teaches fatty acid N-alkyl-glucamides as a typical example [0047]. Allef teaches inclusion of fatty acid glucamides as particularly suitable mild, skin-compatible, surfactants [0047].
However, Allef does not teach the fatty acid N-alkyl-glucamide is capryloyl/caproyl methyl glucamide (i.e. elected species) or its amount.
	Glucotain Clear teaches capryloyl/caproyl methyl glucamide is a mild, nonionic surfactant with a good cleansing ability (pg. 1). Glucotain Clear teaches capryloyl/caproyl methyl glucamide is extremely mild to both skin proteins and skin lipids and are therefore very useful for formulations with mildness claims and for sensitive skin (pg. 1). Glucotain Clear teaches when capryloyl/caproyl methyl glucamide is used as a surfactant it is especially suitable for formulations featuring light and fluffy foam such as refreshing, vitalizing hand washes; it is suitable for formulations provided in foam dispensers as it has high flash foam (pg. 1). Glucotain Clear teaches capryloyl/caproyl methyl glucamide is miscible with all types of surfactants (anionic, non-ionic, cationic and amphoteric; pg. 2). Glucotain Clear teaches capryloyl/caproyl methyl glucamide is used at a level of 0.6 % to 6 % as solubilizer (0.3 to 3 % active; pg. 2).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (A) may be employed in which it would have been obvious at the time of filing to have added 0.6 % to 6 % capryloyl/caproyl methyl glucamide to Allef’s composition as suggested by Glucotain Clear because Allef and Glucotain Clear are directed to skin and hand soaps and Allef explicitly teaches inclusion of a mild fatty acid glucamides and capryloyl/caproyl methyl glucamide is a mild, nonionic surfactant used in formulations with mildness claims and vitalizing hand washes as taught by Glucotain Clear. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order provide Allef’s formulations with good cleansing ability and light and fluffy foam. Further, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to the recited viscosity, and the recited amount of water, sulfated castor oil, xanthan gum, scrubbing agent, additives/auxillaries and capryloyl/caproyl methyl glucamide, the combined teachings of Allef and Glucotain Clear teach these parameters in ranges which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the feature that the composition is a liquid adapted to foam when aerated upon dispensing from a hand pump foamer apparatus, again this is a statement of intended use. However, the composition suggested by the combined teachings of Allef and Glucotain Clear is reasonably a liquid adapted to foam when aerated on dispensing from a hand pump foamer because Allef teaches the composition foams [0074], it is a liquid (i.e. flowable pastes and creamy compositions), dispensed from a wall mount (i.e. a pump), and comprises the recited reagents in the recited amounts which include surfactants and xanthan (i.e. stabilizer). This assertion is supported by Allef’s teaching that the viscosity of their composition is “greater than 2,000 mPas” and use of xanthan gum as the rheological modifier ([0020], [0059] & Tables 1-2). Applicant’s disclosure that the viscosity of their compositions is from 500 to 5,000 mPas and that the yield value (i.e. dynes/cm2) is related to the rheology modifier (i.e. xanthan; pg.  1 & 3). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)) (see MPEP 2112 and 2113).

Claims 1, 6-11, 13, 14, 18 & 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Allef and Glucotain Clear as applied to claims 1, 6-11, 13, 14, 18 & 19 above, and further in view of Nakajima (JPH10-279470; 1998; previously cited).
*This rejection addresses the elected species of scrubbing agent, corn meal.
** All references refer to the English language translation.
***Claim Interpretation as above.
With regard to claims 1, 6-11, 13, 14, 18 and 19 and the elected species, the combined teachings of Allef and Glucotain Clear suggest skin cleansing compositions, which may be skin and hand cleansers, which contain scrubbing agents/abrasives. Allef teaches the composition may contain one or more abrasives different from the superabsorbent particles [0057].  Preference is given to abrasives based on natural kernel and/or shell flours, in particular walnut [0057].
Neither Allef nor Glucotain Clear teach the abrasive/scrubbing agent is cornmeal (i.e. elected species).
Nakajima teaches skin cleansing compositions having an excellent scrubbing effect which smooths the skin which comprises corn powder (i.e. cornmeal; abstract). Nakajima teaches inclusion of crushed materials, such as walnut shells, in skin cleansing compositions is very expensive and difficult to remove when they enter the eyes during face washing, resulting pain ([0004] & [0005]). Nakajima teaches inclusion of corn powder smooths the skin [0006]. Nakajima teaches the corn powder is corn seed powder (i.e. cornmeal; [0008]-[0009]). Nakajima teaches the corn powder/cornmeal is used in an amount from 1 to 3% by weight of the skin cleansing composition ([0008]-[0009]). Nakajima teaches xanthan gum may also be included in the skin cleanser [0010].
Here, at least rationale (G) may be employed in which it would have been obvious to an ordinary skilled artisan at the time of filing to modify the skin/hand cleanser composition suggested by the combined teachings of Allef and Glucotain Clear by substituting the walnut shell powder with cornmeal, or combining the walnut shell powder with cornmeal, as suggested by Nakajima because Allef, Glucotain Clear and Nakajima are directed to hand and skin cleansers and Allef teaches inclusion of abrasives of kernel/seed origin and Nakajima teaches inclusion of corn powder/cornmeal in skin cleansers results in excellent scrubbing effect and skin smoothening. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a composition with improved cleansing, and skin smoothening while reducing formulation costs.
With regard to the recited amount of cornmeal/abrasive agent, the combined teachings of Allef, Glucotain Clear and Nakajima teach this reagent in an amount which falls within or overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 2 & 5 stand rejected under 35 U.S.C. 103 as being unpatentable over Allef and Glucotain Clear as applied to claims 1, 6-11, 13, 14, 18 & 19 above, and further in view Deleersnyder (US 2011/0262371; previously cited) and Happi (Published: 12/09/2005; previously cited).
With regard to claims 2 & 5, and the elected species, the combined teachings of Allef and Glucotain Clear suggest skin cleansing compositions, which may be skin and hand cleansers, which contain scrubbing agents/abrasives and xanthan gum. 
Neither Allef nor Glucotain Clear teach the xanthan gum is a smooth flow xanthan gum.
In the same field of invention Deleersnyder teaches cleaning and/or cleansing compositions containing abrasive cleaning particles (abstract). Deleersnyder teaches these compositions are for cleaning human and animal skin [0002]. Deleersnyder teaches the composition comprises xanthan gum as a thickening agent and in Examples 1-3 teaches xanthan gum sold under the tradename of Keltrol CG-SFT (i.e. smooth flow xanthan; [0109]-[0111] & [0179]). Deleersnyder teaches “another preferred embodiment compositions have pH preferably above pH 4 and alternatively have pH preferably below pH 9” [0026].
Happi teaches Keltrol CG-SFT is a xanthan gum grade providing especially smooth flow (pg. 1). Happi teaches Keltrol CG-SFT is used in shower gels and liquid soaps (pg. 1). Happi teaches Keltrol CG-SFT is designed to prevent any perception of stringy feel while still providing other properties typical of xanthan gum including stability, compatibility with a wide range of ingredients, excellent suspension stability and pseudoplasticity characteristics (pg. 1).
Here, at least rationale (G) may be employed in which it would have been obvious to an ordinary skilled artisan at the time of filing to modify the skin/hand cleanser composition suggested by the combined teachings of Allef and Glucotain Clear by substituting the generically taught/conventional xanthan gum with smooth flow xanthan gum, as suggested by the combined teachings of Deleersnyder and Happi because Allef, Glucotain Clear, Deleersnyder and Happi are directed to hand and skin cleansers/soaps and Allef teaches inclusion of xanthan gum and Deleersnyder and Happi teach use of smooth flow xanthan in cleansers to provide stability, suspension stability and pseudoplasticity characteristics. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to bring the pH of the cleanser to that conventionally used in the art and to stabilize the composition while providing the added benefit of eliminating the feeling of stringiness associated with other xanthan grades.

Claim 15 stands rejected under 35 U.S.C. 103 as being unpatentable over Allef, Glucotain Clear and Nakajima, as applied to claims 1, 6-11, 13, 14, 18 & 19 above, and further in view of Grimadell (WO 2014/019944; Applicant Supplied IDS-11/14/2019).
** All references refer to the English language translation.
Claim Interpretation: Claim 15 is interpreted as being a foam pump apparatus having: 1) the foamer apparatus with an aerator structure as an element and 2) a hand cleansing composition comprising reagents a)-j). The cleansing composition is not required to be in foam form since the amended claim now recites the intended use limitations of “wherein said aerator structure is adapted to foam the skin and hand cleansing composition when said composition is dispensed from the hand pump foamer apparatus” (emphasis added).
 With regard to the reagents, the non-aqueous solvent is interpreted as being absent due to Applicant’s election and recitation of the ranges of “0 to 5%” by claim 15.  The emulsifier is interpreted as being absent due to Applicant’s election and the recitation of the range 0 to 3% by claim 15. The preservative is interpreted as being absent due to Applicant’s election and the recitation of the range 0 to 2% by claim 15. The pH modifier is interpreted as being absent due to Applicant’s election and the recitation of the range 0 to 2% by claim 15. 
With regard to claims 1, 6-11, 13-15, 18 & 19, and the elected species, the combined teachings of Allef, Glucotain Clear and Nakajima suggest skin cleansing compositions, which may be skin and hand cleansers, which contain cornmeal scrubbing agents/abrasives and 0.6 % to 6 % capryloyl/caproyl methyl glucamide (i.e. at least one surfactant). Allef teaches the composition foams and is dispensed from a wall dispenser. Allef teaches the composition has a viscosity of 2000 mPas (i.e. 2000 centipoise; [0020]).
Neither Allef, Glucotain Clear nor Nakajima teach the pump foamer apparatus which is dispensing the hand cleansing composition as a foam.
In the same field of invention of gritty hand cleansing compositions which use cornmeal and walnut shells as the scrubbing agents, Grimadell teaches a hand cleanser and non-aerosol or unpressurized pump dispenser (abstract; pg. 3; Example: Table 1-pg.12). Grimadell teaches foam hand cleansers offer many benefits over lotion hand cleansers including being quicker and easier to use and having more effective spreading properties which provides better cleaning with less product (pg. 2).  Grimadell teaches if the product is too thick (too viscous), the amount of force required to foam the formulation becomes too high resulting in excessive operating force for the dispenser user and a poor quality foam results (pg. 6 & 7). Grimadell teaches use of a non-Newtonian thickening agent is selected to give the foamable gritty composition a viscosity in a range from about 500 cPoise to about 4000 cPoise such that the foamable gritty composition is dispensable as a foam from a non-aerosol foam dispenser (pg. 9). The non-Newtonian thickening agent is a natural thickener which may be xanthan gum (pg. 10). The non-Newtonian thickening agent is present in a range from about 0.05% w/w to about 10% w/w (pg. 10). Grimadell teaches while it is assumed in the field that if surfactants are present, it will naturally foam (pg. 7). However while this is a necessary condition, the inventors have found that it is not a sufficient condition to obtain a foam when particulate scrubbing agents are present (pg. 7). First, the fluid must be capable of becoming aerated and second it must be capable of stabilizing the entrained air bubbles divided by fluid films (pg. 7). The presence of surfactants in a suitable concentration broadly satisfies the second of these requirements by providing a means of stabilizing fluid films by setting up a surface tension gradient that acts to oppose draining forces and hence maintains the thickness of the films, avoiding collapse (pg. 7). However, the presence of surfactants alone does not meet the first requirement, which requires that the fluid is sufficiently low in viscosity to allow for mixing with air under the conditions provided by the pump (i.e. without the requirement for excessive force; pg. 7). If the fluid is too viscous, air will not mix and hence bubbles will not form (and then cannot be stabilized as foam). This issue is central to providing a fluid of sufficiently low viscosity to allow for efficient mixing and hence foam formation, and also to contribute to suspending particles in the fluid when at rest (pg. 7). Grimadell teaches a useful non-aerosol, unpressurized pump used for dispensing a foamable gritty composition; air and the gritty composition are introduced into a mixing chamber by mechanical actuation of a dispensing feature(s) (i.e. an aerator structure), and this mechanical actuation can be initiated by a user actuating the dispensing feature(s) or by sensor activated dispensing feature(s) when the presence of a user is detected (pg. 10). A gritty foam is dispensed to the user from the outlet (pg. 11).
Here, at least rationale (A) may be employed in which it would have been obvious at the time of filing to have modified the abrasive cleansing composition suggested by the combined teachings of Allef, Glucotain Clear and Nakajima by combining/packaging it in the dispenser and administering it as a topical foam as taught by Grimadell because the composition suggested by the combined teachings of Allef, Glucotain Clear and Nakajima is a foamable cleansing composition comprising xanthan gum and abrasives/grit including cornmeal dispensed from a dispenser and Grimadell’s dispenser is explicitly taught for dispensing gritty foamable compositions comprising an abrasive, such as cornmeal, and xanthan gum as a foam. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, so that the consumer may more effectively cleanse their skin.
With regard to the recited amount of water, sulfated castor oil, xanthan gum, scrubbing agent, additives/auxilliaries and capryloyl/caproyl methyl glucamide, the combined teachings of Allef, Glucotain Clear and Nakajima teach these parameters in ranges which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the feature that there is an aerator structure adapted foam the skin and hand cleansing composition, Grimadell teaches a structure in which air and the gritty composition are introduced into a mixing chamber by mechanical actuation of a dispensing feature(s) (i.e. an aerator structure), and this mechanical actuation can be initiated by a user actuating the dispensing feature(s) or by sensor activated dispensing feature(s) when the presence of a user is detected (i.e. the aerator structure foams the composition when dispensed).

Response to Arguments
In the traverse of the rejection of claims 1, 6-11, 13-14, and 18-19 are rejected under 35 U.S.C. §103 over Allef in view of Glucotain Clear; claims 1, 6-11, 13-14, and 18-19 under 35 U.S.C. §103 over Allef , Glucotain Clear, in view of Nakajima; claims 2 and 5 under 35 U.S.C. §103 over Allef, Glucotain Clear, Deleersnyder and Happi, Applicant argues the cited references do not specifically teach a composition that is adapted to foam when aerated on dispensing from the dispenser (reply, pg. 7-9). Applicant further argues Allef’s foam is a lather while the instant invention is applied to skin in a foam form (reply, pg. 9-10).
This is not persuasive. Claim 1 recites “wherein the foamable skin and hand cleansing composition is a liquid adapted to foam when aerated on dispensing from a hand pump foamer apparatus” (emphasis added). The only compositional structure recited by the “wherein clause” is a liquid. The “adapted to foam when aerated on dispensing” is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Allef’s structure is capable of foaming as Allef teaches the composition of their invention foams and it is dispensed from a wall dispenser.  The combined teachings of Allef and Glucotain Clear or Allef, Glucotain Clear, and Nakajima teach the recited composition comprising the recited reagents, in the recited amounts with the recited viscosity and in the recited form (i.e. liquid).
With regard to the argument that the instant invention is applied to skin in a foam form, Applicant is arguing a method of use. The invention under examination is a foamable composition. Allef teaches the composition of their invention foams and it is dispensed from a wall dispenser.  

In the traverse of the rejection of claim 15 under 35 U.S.C. §103 over Allef, Glucotain Clear, and Nakajima, in view of Grimadell, Applicant argues there are no clear teachings that such a composition would be a liquid composition adapted to turn into a foam when aerated on dispensing from a hand pump foamer apparatus (reply, pg. 10). Applicant argues while “Grimadell states that, while it is assumed in the field that if surfactants are present, a composition will naturally foam. However, while this is a necessary condition, the inventors have found that it is not a sufficient condition to obtain a foam when particulate scrubbing agents are present. First, the fluid must be capable of becoming aerated and second it must be capable of stabilizing the entrained air bubbles by fluid films” (reply, pg. 10). Applicant further argues “[t]here is no clear teaching that the composition of Allef, Glucotain Clear, and Nakajima could be aerated such that it could be dispensed from the dispenser of Grimadell. Again, aeration specifically involves mixing the composition with air. The stabilization of the entrained air bubbles by fluid films allows for a foam to be formed by aeration” (reply, pg. 10).
	This is not persuasive. Applicant is arguing the Allef reference and not the rejection. The combined teachings of Allef, Glucotain Clear, Nakajima, in view of Grimadell teach the recited composition and the recited foamer apparatus. The foamable compositions are cream compositions or flowable viscous pastes (i.e. liquids; Allef’s-[0074]). The composition taught by prior art has a viscosity that overlaps with the recited range and suitable for flowing (i.e. to be greater than 2000 mPas, at 20° C; Allef’s- [0020]). The composition taught by the prior art has the recited stabilizer (i.e. xanthan). The combined teachings of the prior art teach an apparatus capable of foaming the composition comprising the scrubbing materials; the apparatus has the aerator structure adapted to foam the composition which is aa mixing chamber into which air and the gritty composition are introduced (Grimadell’s abstract; pg. 3; pg. 10; Example: Table 1-pg.12).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-14 & 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 & 9-17 of U.S. Patent No. 8,283,299 (hereinafter the ‘299) in view of Allef (US 2013/0338052), Glucotain Clear (published: June 2015) and Nakajima (JPH10-279470; 1998).
The ‘299 patent recites a composition comprising: (a) at least 0.1% by weight of at least one polyol ester as the hydrophilic emollient with an HLB value of >10 (i.e. surfactant), (b) 2 to 40% by weight of at least one surfactant selected from the group consisting of fatty alcohol ethoxylates, fatty alcohol ether sulphates, and salts of sulphated and/or sulphonated fatty acids, (c) 30 to 90% by weight of water, (d) 0 to 30% by weight of one or more cleaning boosters selected from the group consisting of polyols (i.e. non-aqueous solvent), polyethers, polyphosphates and phosphates (i.e. auxiliaries), (e) 0 to 30% by weight of one or more abrasives (i.e. scrubbing agent), (f) 0 to 1.0% by weight of propoxylated fatty alcohols (i.e. emulsifiers), (g) optionally one or more viscosity-forming agents (i.e. thickener + additional thickener), and (h) optionally further cosmetic auxiliaries, additives and/or active ingredients, the sum of components (a) to (h) being 100% by weight, wherein polyglyceryl-3 caprate is used as component (a) and PPG-11 stearyl ether is present as component (f); or wherein sucrose cocoate is used as component (a). Since the composition comprises 30 to 90% water, it is reasonably a liquid.
The differences between the ‘299 patent and the instant claims are that the ‘299 patent does not teach/recite the viscosity of the composition, the scrubbing agent may be cornmeal, the surfactant may be disodium laureth sulfate or fatty acid glucamides including capryloyl/caproyl methyl glucamide, xanthan to be among the one or more viscosity agents and its amount, or inclusion of sulphated castor oil and its amount. 
However, these differences are rendered obvious over the teachings of Allef, Glucotain Clear and Nakajima.
The teachings of Allef are described above. In brief, Allef teaches inclusion of sulphonated castor oil as a preferred surfactant that is a mild surfactant which may be present in an amount from 2 to 40% by weight. Allef teaches N-alkyl-glucamides among the surfactants that are mild, skin compatible surfactants which may be included in an amount of 2-40%. Allef teaches inclusion of disodium laureth sulfosuccinate in the Examples in an amount of 1.8-2.7% Allef teaches and exemplifies inclusion of xanthan gum and carboxymethyl cellulose as viscosity building agents. These agents are exemplified in the Examples for inclusion in an amount of 0.4-0.45 and 0.7-0.9% respectively. Allef implicitly teaches the hand soap pump dispenser by teaching the viscosity of the compositions are such that they may be easily dispensed from wall mounted dispensers and the skin and hand cleansers according to the invention have considerably greater foaming (i.e. they are foamable). Allef teaches the viscosity of the composition is greater than 2000 mPa*S.
The teachings of Glucotain Clear are described above. In brief, capryloyl/caproyl methyl glucamide is a mild, nonionic surfactant with a good cleansing ability and is used at a level of 0.6 % to 6 % as solubilizer (0.3 to 3 % active; pg. 1 & 2). Glucotain Clear teaches capryloyl/caproyl methyl glucamide is extremely mild to both skin proteins and skin lipids and is suitable for use in hand washes (pg. 1).
The teachings of Nakajima are described above. In brief, Nakajima teaches skin cleansing compositions having an excellent scrubbing effect which smooths the skin which comprises corn powder (i.e. cornmeal; abstract). Nakajima teaches inclusion of corn powder smooths the skin and is less expensive than other scrubbing agent alternatives, such as crushed walnut shells ([0004]-[0006]). Nakajima teaches the corn powder/cornmeal is used in an amount from 1 to 3% by weight of the skin cleansing composition ([0008]-[0009]). 
It would have been prima facie obvious to one of ordinary skill to modify the composition recited by the ‘299 composition by adjusting the viscosity to be greater than 2000 mPa*S;  adding 2-40% sulphonated castor oil, 0.4-0.45 xanthan gum, 0.7-0.9% carboxymethyl cellulose, 2-40% of capryloyl/caproyl methyl glucamide (i.e. N-alkyl-glucamides), and 1.8-2.7% disodium laureth sulfate; substituting the generically recited scrubbing agent with 1 to 3%  cornmeal; and placing the composition in a hand pump dispenser because the combined teachings of the ‘299 patent, Allef, Glucotain Clear and Nakajima are directed to cleansing compositions which may comprise abrasives and it is obvious to improve similar products in the same way. The ordinary skill artisan would have been motivated to do so in order to alter the cleansing power, abrasiveness/smoothing properties and viscosity of the ‘299 patent’s composition through the inclusion of the additional surfactants and thickeners, use of gentler abrasives, while making the composition easier to dispense for use using the wall mounted foam dispenser.
With regard to the recited viscosity; amounts of sulphated castor oil; xanthan gum; surfactant, including capryloyl/caproyl methyl glucamide; scrubbing agent/cornmeal; and water; the ‘299 patent, Allef, Glucotain Clear and Nakajima recite/teach these parameters with values which overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The instant claims are therefore an obvious variant of the ‘299 patent in view of the prior art.

Claim 15 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 & 9-17 of U.S. Patent No. 8,283,299 (hereinafter the ‘299) in view of Allef (US 2013/0338052), Glucotain Clear (published: June 2015), and Nakajima (JPH10-279470; 1998) and Grimadell (WO 2014/019944; Applicant Supplied IDS-11/14/2019).
The recitations of the ‘299 patent are described above under the prior non-statutory double patenting rejection.
The differences between the ‘299 patent and the instant claims are that the ‘299 patent does not teach/recite the scrubbing agent may be cornmeal, the surfactant may be disodium laureth sulfate or fatty acid glucamides including capryloyl/caproyl methyl glucamide, xanthan to be among the one or more viscosity agents and its amount, inclusion of sulphated castor oil and its amount or the pump foamer apparatus having an aerator structure which is adapted to foam the hand cleansing composition .
However, these differences are rendered obvious over the teachings of Allef, Glucotain Clear, Nakajima and Grimadell.
The teachings of Allef, Glucotain Clear, Nakajima and Grimadell are described above under the 35 USC 103(a) rejections and the prior non-statutory double patenting rejection. In brief, Grimadell teaches a gritty/abrasive hand cleanser and non-aerosol or unpressurized pump dispenser (abstract; pg. 3; Example: Table 1-pg.12). Grimadell teaches foam hand cleansers offer many benefits over lotion hand cleansers including being quicker and easier to use and having more effective spreading properties which provides better cleaning with less product (pg. 2).  Grimadell teaches if the product is too thick (too viscous), the amount of force required to foam the formulation becomes too high resulting in excessive operating force for the dispenser user and a poor quality foam results (pg. 6 & 7). Grimadell teaches use of a non-Newtonian thickening agent is selected to give the foamable gritty composition a viscosity in a range from about 500 cPoise to about 4000 cPoise such that the foamable gritty composition is dispensable as a foam from a non-aerosol foam dispenser (pg. 9) The non-Newtonian thickening agent is a natural thickener which may be xanthan gum (pg. 10). The non-Newtonian thickening agent is present in a range from about 0.05% w/w to about 10% w/w (pg. 10). Grimadell teaches while it is assumed in the field that if surfactants are present, it will naturally foam (pg. 7). However while this is a necessary condition, the inventors have found that it is not a sufficient condition to obtain a foam when particulate scrubbing agents are present (pg. 7). First, the fluid must be capable of becoming aerated and second it must be capable of stabilizing the entrained air bubbles divided by fluid films (pg. 7). The presence of surfactants in a suitable concentration broadly satisfies the second of these requirements by providing a means of stabilizing fluid films by setting up a surface tension gradient that acts to oppose draining forces and hence maintains the thickness of the films, avoiding collapse (pg. 7). However, the presence of surfactants alone does not meet the first requirement, which requires that the fluid is sufficiently low in viscosity to allow for mixing with air under the conditions provided by the pump (i.e. without the requirement for excessive force; pg. 7). If the fluid is too viscous, air will not mix and hence bubbles will not form (and then cannot be stabilised as foam). This issue is central to providing a fluid of sufficiently low viscosity to allow for efficient mixing and hence foam formation, and also to contribute to suspending particles in the fluid when at rest (pg. 7). Grimadell teaches a useful non-aerosol, unpressurized pump used for dispensing a foamable gritty composition; air and the gritty composition are introduced into a mixing chamber by mechanical actuation of a dispensing feature(s) (i.e. an aerator structure), and this mechanical actuation can be initiated by a user actuating the dispensing feature(s) or by sensor activated dispensing feature(s) when the presence of a user is detected (pg. 10). A gritty foam is dispensed to the user from the outlet (pg. 11).
It would have been prima facie obvious to one of ordinary skill to modify the composition recited by the ‘299 composition by adding 2-40% sulphonated castor oil, 0.4-0.45 xanthan gum, 0.7-0.9% carboxymethyl cellulose, 2-40% of capryloyl/caproyl methyl glucamide (i.e. N-alkyl-glucamides), and 1.8-2.7% disodium laureth sulfate; substituting the generically recited scrubbing agent with 1 to 3%  cornmeal; and placing the composition in a hand pump foamer apparatus(having the aerator structure) to be dispensed as a foam because the combined teachings of the ‘299 patent, Allef, Glucotain Clear, Nakajima and Grimadell are directed to cleansing compositions which may comprise abrasives and foam pump apparatus for dispensing gritty/abrasive cleansers and it is obvious to improve similar products in the same way while using an apparatus for its intended purpose. The ordinary skill artisan would have been motivated to do so in order to alter the cleansing power, and abrasiveness/smoothing properties of the ‘299 patent’s composition through the inclusion of the additional surfactants and thickeners, use of gentler abrasives, while capitalizing on the more effective cleansing provided by foamed cleansers. 
With regard to the recited amount of water, sulfated castor oil, xanthan gum, scrubbing agent, and capryloyl/caproyl methyl glucamide, the combined teachings of Allef, Glucotain Clear and Nakajima teach these parameters in ranges which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The instant claims are therefore an obvious variant of the ‘299 patent in view of the prior art.

Claims 1, 2, 5-14 and 17-20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 & 9-17 of U.S. Patent No. 8,283,299 (hereinafter the ‘299) in view of Allef, Glucotain Clear, Nakajima and Happi (Published: 12/09/2005).
The recitations/teachings of the ‘299 patent, Allef, Glucotain Clear and Nakajima are addressed above in the nonstatutory double patenting rejections and 35 USC 103(a) rejections.
However, neither the ‘299 patent, Allef, Glucotain Clear nor Nakajima teach or recite the xanthan gum is smooth flow xanthan gum.
However, these differences are rendered obvious over the teachings of Happi.
The teachings of Happi are described above.
It would have been obvious one of ordinary skill in the art to have modified the composition suggested by the combined recitations/teachings of the ‘299 patent, Allef, Glucotain Clear and Nakajima by substituting the xanthan gum with smooth flow xanthan gum as suggested by Happi because the ‘299 patent, Allef, Glucotain Clear, Nakajima and Happi are directed to cleansing compositions which may comprise xanthan gum. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to eliminate the stringy feeling associated with conventional xanthan, making the composition more pleasing to the consumer.
The instant claims are therefore an obvious variant of the ‘239 patent in view of the prior art.

Response to Arguments
In the traverse of the rejection of the claims 1 and 5-14 are rejected on grounds of nonstatutory double-patenting in view of the ‘299 patent, Allef, Glucotain Clear, and Nakajima; and claims 1, 2, 5-14 and 17-20 in view of the ‘299 patent, Allef, Glucotain Clear, Nakajima, and Happi, Applicant argues the cited references fail to teach a comparable composition capable of being aerated to form a foam when dispensed from a dispenser (pg. 11).
This is not persuasive as Applicant is arguing intended use present in the “wherein clause”. The only claimed structure for the composition present in the wherein clause is a “liquid”. The composition of the ‘299 patent is reasonably a liquid since it comprises 30 to 90% water. Nonetheless, Allef also teaches a hand cleanser which is a liquid having the recited viscosity.

In the traverse of claim on grounds of nonstatutory double-patenting in view of the ‘299 patent, Allef, Glucotain Clear, Nakajima, and Grimadell, Applicant argues the Grimadell and the ‘299 patent do not resolve the deficiencies of Allef, Glucotain Clear, and Nakajima, which fail to teach a comparable composition capable of being aerated to form a foam when dispensed from a dispenser with an aeration structure (reply, pg. 11).
This is not persuasive. The cited prior art teaches the recited composition having the recited reagents in the recited amounts with the recited viscosity. The composition is a liquid as it comprises 30 to 90 % water. The composition comprises surfactants and foam stabilizing agents (i.e. xanthan). The cited references teach the foaming apparatus having a mixing chamber to admix in air (i.e. aerator structure). The foaming apparatus is taught to be for foaming gritty hand cleansers.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORI K MATTISON/            Examiner, Art Unit 1619    

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619